607 F.2d 764
129 L.R.R.M. (BNA) 2228, 87 Lab.Cas.  P 11,804
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The TAPPAN COMPANY, Respondent.
No. 77-1306.
United States Court of Appeals,Sixth Circuit.
Oct. 18, 1979.

Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Jay Shanklin, Morton Namrow, Washington, D. C., William T. Little, Director, Region 25, N.L.R.B., Indianapolis, Ind., Raymond A. Jacobson, Director, Region 26, N.L.R.B., Memphis, Tenn., for petitioner.
William N. Ozier, Bass, Berry & Sims, Nashville, Tenn., for respondent.
Before EDWARDS, Chief Judge, LIVELY, Circuit Judge, and PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court on application for enforcement and cross-petition for review of findings of the Board that Tappan violated Section 8(a) (1) of the Labor Management Relations Act, 29 U.S.C. § 158(a)(1) (1976).  The Board's decision and order are reported at 228 NLRB No. 176.  The contested Section 8(a)(1) violation was found on the basis of statements made by the vice-president for industrial relations of Tappan in a series of speeches to employees prior to an election which was lost by the union seeking to represent employees of Tappan at its Springfield, Tennessee plant.  Though many of the statements by the company vice-president were protected speech and there was some internal inconsistency in the testimony of witnesses for the General Counsel, the court concludes that on the whole record the findings of the Board are supported by substantial evidence.  Accordingly, the order of the Board is enforced and the cross-petition for review is denied.